       Case 2:20-cr-00122-Z-BR Document 41 Filed 03/17/21                Page 1 of 1 PageID 87



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
     Plaintiff,                                      §
                                                     §
v.                                                   §               2:20-CR-122-Z-BR-(1)
                                                     §
CORY BRASHEARS                                       §
                                                     §
     Defendant.                                      §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

            On March 2, 2021, the United States Magistrate Judge issued a Report and

     Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above

     referenced cause. Defendant Cory Brashears filed no objections to the Report and

     Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court

     independently examined all relevant matters of record in the above referenced cause—including

     the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—

     and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

     Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

     hereby FINDS that the guilty plea of Defendant Cory Brashears was knowingly and voluntarily

     entered; ACCEPTS the guilty plea of Defendant Cory Brashears; and ADJUDGES Defendant

     Cory Brashears guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence

     will be imposed in accordance with the Court’s sentencing scheduling order.


            SO ORDERED, March 17, 2021.


                                                         _______________________________
                                                         MATTHEW J. KACSMARYK
                                                         UNITED STATES DISTRICT JUDGE
